DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 07/15/2022 in response to the Restriction Requirement mailed on 05/20/2022.
3. 	Claims 1-17 are pending.
Election/Restrictions
4.	Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 07/15/2022 is acknowledged.
5.	Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022.
	Claims 1-7 are pending and examined on the merits.
Priority
6.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to India Patent Application No. 201821040950, filing date 10/30/2018.  The certified copy has been filed in the present application, filed on 11/27/2019.
Information Disclosure Statement
7.	The IDSs filed on 10/30/2019, 03/12/2020, and 12/30/2021 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
8.	The Drawings filed on 10/30/2019 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification fails to provide an enabling disclosure, because the specification does not provide evidence that the claimed biological materials are:  (1) known and readily available to the public; (2) reproducible from the written description; or, (3) deposited in compliance with the criteria set forth in 37 CFR 1.801-1.809.
The specification lacks complete deposit information for the electroactive bacteria selected from the group consisting of Enterobacter aerogenes MTCC 25016, Serratia sp. MTCC 25017, Citrobacter intermedius MTCC 25018, Pseudomonas aeruginosa MTCC 25019, Shewanella sp. MTCC 25020, and Pseudomonas stutzeri MTCC 25027.  Because it is not clear that the electro-active bacteria designated Enterobacter aerogenes MTCC 25016, Serratia sp. MTCC 25017, Citrobacter intermedius MTCC 25018, Pseudomonas aeruginosa MTCC 25019, Shewanella sp. MTCC 25020, and Pseudomonas stutzeri MTCC 25027 are known and publicly available or can be reproducibly isolated without undue experimentation, and because the invention of claim 3 claims or uses the electro-active bacteria strains, a suitable deposit for patent purposes is required.  Accordingly, filing of evidence of the reproducible production of the electro-active bacteria strains is necessary to practice the instant invention or filing of evidence of deposits is required.  Without a publicly available deposit of the above electro-active bacteria strains, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of the electro-active bacteria strains is an unpredictable event.  Applicants must comply with the criteria set forth in 37 CFR 1.801-1.809.
If the deposits are made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific electro-active bacteria designated Enterobacter aerogenes MTCC 25016, Serratia sp. MTCC 25017, Citrobacter intermedius MTCC 25018, Pseudomonas aeruginosa MTCC 25019, Shewanella sp. MTCC 25020, and Pseudomonas stutzeri MTCC 25027, have been deposited under the Budapest Treaty, that the electro-active bacteria designated Enterobacter aerogenes MTCC 25016, Serratia sp. MTCC 25017, Citrobacter intermedius MTCC 25018, Pseudomonas aeruginosa MTCC 25019, Shewanella sp. MTCC 25020, and Pseudomonas stutzeri MTCC 25027, will be irrevocably and without restriction or condition released to the public upon the issuance of a patent and that the electro-active bacteria designated Enterobacter aerogenes MTCC 25016, Serratia sp. MTCC 25017, Citrobacter intermedius MTCC 25018, Pseudomonas aeruginosa MTCC 25019, Shewanella sp. MTCC 25020, and Pseudomonas stutzeri MTCC 25027, will be replaced should they ever become non-viable, would satisfy the deposit requirement made herein.
If the deposits have not been made under the Budapest Treaty, then in order to certify that the deposits meet the criteria set forth in 37 CFR 1.801-1.809, applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number.
For each deposit made pursuant to these regulations, the specification shall contain:
The accession number for the deposit;
The date of the deposit;
A description of the deposited biological material sufficient to specifically identify it and to permit examination; and
The name and address of the depository.
A viability statement for each deposit of a biological material not made under the Budapest Treaty on the International Recognition of the deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain: 
The name and address of the depository; 
The name and address of the depositor; 
The date of deposit; 
The identity of the deposit and the accession number given by the depository; 
The date of the viability test; 
The procedures used to obtain a sample if the test is not done by the depository; and 
A statement that the deposit is capable of reproduction. 
Applicant must assure that:
Access to the deposit will be available during pendency of the patent application making reference to the deposit.
All restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of the patent.
In the instant case, the specification fails to disclose that the electro-active bacteria designated Enterobacter aerogenes MTCC 25016, Serratia sp. MTCC 25017, Citrobacter intermedius MTCC 25018, Pseudomonas aeruginosa MTCC 25019, Shewanella sp. MTCC 25020, and Pseudomonas stutzeri MTCC 25027 have been deposited under the provisions of the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purpose of Patent Procedure and the Regulations; there is no address of the depository, the date of the viability test, procedures used to obtain a sample if the test is not done by the depository, a statement that the deposit is capable of reproduction, and there is not an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the electro-active bacteria designated Enterobacter aerogenes MTCC 25016, Serratia sp. MTCC 25017, Citrobacter intermedius MTCC 25018, Pseudomonas aeruginosa MTCC 25019, Shewanella sp. MTCC 25020, and Pseudomonas stutzeri MTCC 25027, have been deposited under the Budapest Treaty, that the electro-active bacteria designated Enterobacter aerogenes MTCC 25016, Serratia sp. MTCC 25017, Citrobacter intermedius MTCC 25018, Pseudomonas aeruginosa MTCC 25019, Shewanella sp. MTCC 25020, and Pseudomonas stutzeri MTCC 25027, will be irrevocably and without restriction or condition released to the public upon the issuance of a patent and that the electro-active bacteria designated Enterobacter aerogenes MTCC 25016, Serratia sp. MTCC 25017, Citrobacter intermedius MTCC 25018, Pseudomonas aeruginosa MTCC 25019, Shewanella sp. MTCC 25020, and Pseudomonas stutzeri MTCC 25027, will be replaced should they ever become non-viable.  A verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository, stating that the deposited material is identical to the biological material described in the specification and was in the Applicant’s possession at the time the application was filed. 
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit along with the necessary statements in order to meet the criteria set forth in 37 CFR 1.801-1.809.
Applicant’s attention is directed to In re Lundak, 773 F.2nd. 1216, 227 USPQ 90 (CAFC 1985) and 37 CRF 1.801-1.809 for further information concerning deposit practice.
Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1, 4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaur et al. (Sensors and Actuators B: Chemical, 2014; cited on IDS filed on 12/30/2021).
13.	Claims 1, 4, 6, and 7 are drawn to a bio-electrode for electrobiocatalysis, wherein said bio-electrode comprises and electro-active bacteria layered an immobilized on a modified surface of the bio-electrode with an immobilizing agent and a conductive material.
14.	With respect to claim 1, Kaur et al. teach a microbial fuel cell (bio-electrode) comprising an electroactive bacteria layered and immobilized on a modified surface of a bio-electrode with an immobilizing agent and a conductive material for treatment of wastewater sludge [see Abstract; p. 267, column 1 bottom to column 2; p. 270, column 1].
	With respect to claim 4, Kaur et al. teach the bio-electrode wherein the electrode is made of a material selected from carbon microfiber paper [see p. 267, column 2, top].
	With respect to claim 6, Kaur et al. teach the bio-electrode wherein the conducting material is polymer polypyrrole [see p. 267, column 2 top].
	With respect to claim 7, it is acknowledged that Kaur et al. does not explicitly teach wherein the bio-electrode has a shelf-life of at least 2 years; however, the claim is defined by the function and not its structure.  To this end, Kaur et al. teach the structural limitations required by the claims in teaching a microbial fuel cell (bio-electrode) comprising an electroactive bacteria layered and immobilized on a modified surface of a bio-electrode with an immobilizing agent and a conductive material for treatment of wastewater sludge [see Abstract; p. 267, column 1 bottom to column 2; p. 270, column 1]. Given that Kaur et al. teach the bio-electrode as required by the claim, absent evidence otherwise, it is the examiner’s position that this feature would be inherent to the bio-electrode taught by Kaur et al. Since the Office does not have the facilities for examining and comparing applicants’ bio-electrode with the bio-electrode of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the bio-electrode of the prior art does not possess the same material structural and functional characteristics of the claimed bio-electrode). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
15.	Claims 1, 3-4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (US Patent Application Publication 2017/0058409 A1; examiner cited).
16.	With respect to claim 1, Kumar et al. teach a bio-electrode for electro-biocatalysis, wherein said bio-electrode comprises an electro-active bacteria layered and immobilized on a modified surface of the bio-electrode with an immobilizing agent and a conductive material [see Abstract; Figure 1; paragraphs 0026-0034, 0066-0067, 0077].
	With respect to claim 3, Kumar et al. teach the bioelectrode wherein the bacteria is selected from Enterobacter aerogenes MTCC 25016, Serratia sp. MTCC 25017, and Shewanella sp. MTCC 25020 [see paragraphs 0017-0036].
	With respect to claim 4, Kumar et al. teach the bioelectrode wherein the material is selected from graphite, graphite felt, porous graphite, carbon felt, carbon wool, carbon foam, stainless steel [see paragraph 0056].
	With respect to claim 7, it is acknowledged that Kumar et al. does not explicitly teach wherein the bio-electrode has a shelf-life of at least 2 years; however, the claim is defined by the function and not its structure.  To this end, Kumar et al. teach the structural limitations required by the claims in teaching a bio-electrode for electro-biocatalysis, wherein said bio-electrode comprises an electro-active bacteria layered and immobilized on a modified surface of the bio-electrode with an immobilizing agent and a conductive material [see Abstract; Figure 1; paragraphs 0026-0034, 0066-0067, 0077].  Given that Kumar et al. teach the bio-electrode as required by the claim, absent evidence otherwise, it is the examiner’s position that this feature would be inherent to the bio-electrode taught by Kumar et al. Since the Office does not have the facilities for examining and comparing applicants’ bio-electrode with the bio-electrode of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the bio-electrode of the prior art does not possess the same material structural and functional characteristics of the claimed bio-electrode). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
17.	Claims 1, 4, 5, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachiko et al. (JP 2013239292; cited on IDS filed 12/30/2021 with machine translation attached to IDS). 
18.	With respect to claim 1, Sachiko et al. teach a bio-electrode for electro-biocatalysis for wastewater treatment wherein said bio-electrode comprises an electro-active bacteria layered and immobilized on a modified surface of the bio-electrode with an immobilizing agent and a conductive material [see paragraphs 0001, 0009, 0020-0021, 0036].
	With respect to claim 4, Sachiko et al. teach the bioelectrode wherein the electrode is made of a material selected from platinum support carbon cloth, carbon felt, and graphite plate [see paragraph 0032].
	With respect to claim 5, Sachiko et al. teach the bioelectrode wherein the immobilizing agent is selected from polyethylene glycol [see paragraph 0036].
	With respect to claim 6, Sachiko et al. teach the bioelectrode wherein the conducting material is polyacetylene, poly(p-phenylene vinylene), polypyrrole, polythiophene, polyaniline, and poly(p-phenylene sulfide) [see paragraph 0043].
	With respect to claim 7, it is acknowledged that Sachiko et al. does not explicitly teach wherein the bio-electrode has a shelf-life of at least 2 years; however, the claim is defined by the function and not its structure.  To this end, Sachiko et al. teach the structural limitations required by the claims in teaching a bio-electrode for electro-biocatalysis for wastewater treatment wherein said bio-electrode comprises an electro-active bacteria layered and immobilized on a modified surface of the bio-electrode with an immobilizing agent and a conductive material [see paragraphs 0001, 0009, 0020-0021, 0036]. Given that Sachiko et al. teach the bio-electrode as required by the claim, absent evidence otherwise, it is the examiner’s position that this feature would be inherent to the bio-electrode taught by Sachiko et al. Since the Office does not have the facilities for examining and comparing applicants’ bio-electrode with the bio-electrode of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the bio-electrode of the prior art does not possess the same material structural and functional characteristics of the claimed bio-electrode). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachiko et al. (JP 2013239292; cited on IDS filed 12/30/2021 with machine translation attached to IDS) in view of Nevin et al. (PLoS One, 2009; examiner cited).
21.	The relevant teachings of Sachiko et al. as applied to claims 1, 4, 5, 6, and 7 are set forth in the 102(a)(1) rejection above.
	With respect to claim 2, Sachiko et al. teach the bio-electrode wherein the electro-active bacteria is from the genus Geobacter, Shewanella, Aeromonas, Pseudomonas, and Lactococcus, specifically Geobacter sulfurreducens and wherein such microorganisms can be purchased from ATCC [see paragraphs 0034].
	Although Sachiko et al. does not teach the specific strains recited in claim 2, this modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Nevin et al. who teach that Geobacter sulfurreducens ATCC 51573, DSMZ 12127 can be used for attachment to bio-electrodes for high density current production [see Abstract; p. 2, column 1].  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability and would be motivated to combine the teachings of Sachiko et al. and Nevin et al. because Nevin et al. acknowledges that Geobacter sulfurreducens ATCC 51573, DSMZ 12127 can be used for attachment to bio-electrodes for high density current production.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
22.	Status of the claims:
	Claims 1-17 are pending.
	Claims 8-17 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 1-7 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656